DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-13) in the reply filed on 9/28/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 22 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Tai et al (US Publication No. 2018/0127263).
Regarding claim 1, Tai discloses a semiconductor package, comprising: a first substrate having a first active surface and a first trench recessed from the first active surface Fig 6F; a second substrate Fig 6F, 170 having a second trench facing the first trench; and a pathway cavity defined by the first trench and the second trench Fig 2; wherein the first trench comprises a first metal protrusion Fig 6F, 124a and a first insulating protrusion Fig 6F, 120b.
 Fig 6F.
Regarding claim 22, Tai discloses wherein the first trench includes a single bottom level and the first metal protrusion is disposed adjacent to the single bottom level Fig 6F.
Allowable Subject Matter
Claims 8-13, 27 are allowed over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  After further search and consideration, it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach or suggest “a first fluid pathway defined by the first trench and the second trench; and a plurality of conductive elements and a plurality of insulating portions in the first fluid pathway, and each of the conductive elements being staggerly disposed with respect to each of the insulating portions”, as recited in independent claim 8.
Claims 9-13, 27 are also allowed as being directly or indirectly dependent of the allowed independent base claims.

s 2-5, 7, 21-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891. The examiner can normally be reached Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811